ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-07-12_ORD_01_NA_02_EN.txt. DISSENTING OPINION OF JUDGE GROS
[Translation]

As the Court’s Order in the case of the Federal Republic of Germany v.
Iceland is virtually a replica of the Order of the same date in United King-
dom v. Iceland, 1 feel it would be gratuitous for me to repeat the reasons.
for my dissent, which are the same.

I would only add that, in the case of the Federal Republic of Germany,
it is even more obvious that the Court should have examined the situation
before proceeding to a decision, for the request addressed to the Court
on 22 June 1973 contained three paragraphs of submissions which went
farther than a mere request that the interim measures indicated by the
Court on 17 August be confirmed. That same letter from the Agent of the
Federal Republic of Germany describes the situation with precision,
particularly in paragraphs 4, 5 and 6 (and Annex A, which gives a list
of incidents), thus providing the necessary bases for the Court to examine
the prevailing circumstances. Paragraph 5 points out how force has been
used against vessels of the Federal Republic of Germany, and at the end
of paragraph 6 the Applicant submits that the acts directed against the
vessels of the Federal Republic of Germany have aggravated the dispute.

These indications are the equivalent of those found in the United
Kingdom White Book (Cmnd. 5341, June 1973) and in the letter addressed
on 29 May 1973 to the Security Council by the Permanent Delegation of
the United Kingdom (S/10936).

The present Order of the Court, in paragraph 3, takes the Icelandic
Government’s telegram of 2 July 1973 as a reply to the Federal Republic’s
request, even though the text only refers to the United Kindom; there is
thus no direct reply, but it would not be straining probability to assume
that Iceland’s protest also applies to the continuance of the interim
measures indicated by the Order of 17 August 1972 in its dispute with the
Federal Republic of Germany.

It appears to me that the situation as described in the letter of 22 June
1973 from the Agent of the Federal Republic would have warranted an
examination by the Court of the prevailing circumstances, with the
assistance of the Applicant, on the basis of Article 41 of the Statute and
Article 61 of the Rules, as well as of the question of the time-limit for the
further procedure, as I argued in my dissenting opinion appended to the
Order made today in the United Kingdom case.

(Signed) André Gros.
